United States Court of Appeals
           For the Eighth Circuit
       ___________________________

               No. 16-3525
       ___________________________

            United States of America

       lllllllllllllllllllll Plaintiff - Appellee

                          v.

               Mario Murillo-Mora

     lllllllllllllllllllll Defendant - Appellant
        ___________________________

               No. 16-3570
       ___________________________

            United States of America

       lllllllllllllllllllll Plaintiff - Appellee

                          v.

Gustavo Gonzalez-Torres, also known as Pee Wee

     lllllllllllllllllllll Defendant - Appellant
        ___________________________

               No. 16-3663
       ___________________________

            United States of America

       lllllllllllllllllllll Plaintiff - Appellee
                                           v.

                                   Jeff Richardson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeals from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                               Submitted: June 5, 2017
                                 Filed: July 25, 2017
                                    [Unpublished]
                                   ____________

Before WOLLMAN, ARNOLD, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       In this consolidated appeal, Mario Murillo-Mora, Gustavo Gonzalez-Torres,
and Jeff Richardson appeal their sentences after pleading guilty to various drug-
trafficking offenses. Murillo-Mora claims that the district court abused its discretion
when it denied his motion to compel the Government to move for a sentence
reduction because the motion failed to comply with local rules. He also contends that
the district court failed to afford him his right to allocution and that a remand for
resentencing is thus required. Gonzales-Torres argues that his sentence is
substantively unreasonable because the district court placed undue weight on
purportedly unproven allegations that he trafficked in drugs while on pretrial release
from a related drug-trafficking case. Richardson asserts that the district court
improperly commented on how possible future career-offender guideline amendments
would not change its determination that 262 months’ imprisonment was an

                                          -2-
appropriate sentence. We affirm except for Murillo-Mora’s allocution claim, for
which we vacate his sentence and remand for resentencing.

       Between the spring of 2013 and May 2015, Murillo-Mora operated a large-
scale drug-trafficking organization responsible for distributing significant quantities
of methamphetamine in central and eastern Iowa. Murillo-Mora received monthly
shipments of “ice” methamphetamine from multiple sources.                   Once the
methamphetamine arrived in Marshalltown, Iowa, he relied on a network of
distributors and individuals to sell the drugs. Richardson and Gonzalez-Torres were
among those involved in Murillo-Mora’s drug-trafficking operation.

       Beginning in January 2015, law enforcement officials obtained authorization
to intercept Murillo-Mora’s wire and electronic communications. A number of drug-
related communications implicated Richardson and Gonzalez-Torres, who was on
pretrial release from a related drug-trafficking offense in the Southern District of
Iowa. The defendants were arrested shortly thereafter.

        Murillo-Mora pleaded guilty to conspiracy to distribute methamphetamine—in
violation of 21 U.S.C. §§ 841(a)(1) and 846—and conspiracy to commit money
laundering—in violation of 18 U.S.C. §§ 1956(a)(1)(A)(i), (B)(i). Shortly before
Murillo-Mora’s sentencing hearing, the Government notified Murillo-Mora and the
district court that it would not be filing a motion for sentence reduction pursuant to
United States Sentencing Guideline (“U.S.S.G.”) § 5K1.1. The Government
explained that while Murillo-Mora executed a cooperation plea agreement and
initially worked with the Government in order to obtain a sentence reduction for
substantial assistance, he recently had “den[ied] and minimize[d] the involvement of
many people in this conspiracy” such that “he [was] completely not usable in any type
of capacity as a cooperating individual.” Murillo-Mora’s counsel filed a motion to
compel, requesting that the district court compel the Government to file a motion for
sentence reduction. The district court struck Murillo-Mora’s motion to compel

                                         -3-
because his counsel did not file an accompanying brief with the motion and thus
failed to comply with the local rules. After striking the motion to compel, the district
court heard argument on Murillo-Mora’s separate motion for a downward variance
and concluded that a variance was not warranted. Before imposing a within-
guidelines 262-month sentence, the district court did not provide Murillo-Mora the
opportunity to address the court.

       Murillo-Mora raises two arguments on appeal. He first argues that the district
court abused its discretion in denying his motion to compel based on his failure to
comply with the local rules. See Nw. Bank and Tr. Co. v. First Ill. Nat’l Bank, 354
F.3d 721, 725 (8th Cir. 2003) (“We review the district court’s application of its local
rules for an abuse of discretion.” (citation omitted)). Rule 7(d) of the Local Rules for
the District Courts for the Northern and Southern Districts of Iowa provides that
“[f]or every motion, the moving party must prepare a brief containing a statement of
the grounds for the motion and citations to the authorities upon which the moving
party relies.” Murillo-Mora’s counsel acknowledges that he failed to comply with
Rule 7(d) but argues that he incorporated the required information in his motion to
compel such that an additional brief was unnecessary.

       We find no abuse of discretion. Because Murillo-Mora’s counsel concedes that
he did not comply with the applicable local rule, the district court had a proper basis
to deny the motion to compel, as “[r]ules of practice adopted by United States District
Courts have the force and effect of law,” and “[i]t is for the district court to determine
what departures from its rules may be overlooked.” Braxton v. Bi-State Dev. Agency,
728 F.2d 1105, 1107 (8th Cir. 1984); see also Reasonover v. St. Louis Cty., Mo., 447
F.3d 569, 579 (8th Cir. 2006) (finding that the district court did not abuse its “broad
discretion” in enforcing local rules and holding a party to filing deadlines, even
though doing so resulted in granting opposing party summary judgment).




                                           -4-
       Next, Murillo-Mora contends that his sentence must be vacated because he was
denied his right to allocute. Federal Rule of Criminal Procedure 32(i)(4)(A)(ii) states
that “[b]efore imposing sentence, the court must: . . . address the defendant personally
in order to permit the defendant to speak or present any information to mitigate the
sentence.” The Supreme Court has explained that “[t]he most persuasive counsel may
not be able to speak for a defendant as the defendant might, with halting eloquence,
speak for himself,” Green v. United States, 365 U.S. 301, 304 (1961) (plurality
opinion), and we have held that “[i]t is now well settled that failure to comply with
[Rule 32’s] requirement requires a remand for resentencing,” United States v. Walker,
896 F.2d 295, 301 (8th Cir. 1990). Therefore, “[t]he failure to give a defendant the
right of allocution ‘is clearly error and must be reversed.’” United States v. Caffey,
351 F.3d 804, 805 (8th Cir. 2003) (per curiam) (quoting United States v. Washington,
255 F.3d 483, 487 (8th Cir. 2001)). We accordingly vacate Murillo-Mora’s sentence
and remand for resentencing following allocution.


      Gonzalez-Torres also pleaded guilty to conspiracy to distribute
methamphetamine. The parties agreed that Gonzalez-Torres had a total offense level
of 31 and a criminal history category of III, resulting in an advisory sentencing
guidelines range of 135 to 168 months’ imprisonment. The district court considered
Gonzalez-Torres’s motion for a downward variance and analyzed his personal history
and characteristics, his criminal history, his substance abuse history, and the fact that
he committed the instant offense while on pretrial release. The court found that
“Gonzalez-Torres is at high risk to recidivate based on his criminal history, his
performance while on supervision in the Southern District of Iowa, and the fact that
he got right back into the drug trade after being prosecuted in the Southern District
of Iowa.” The court then imposed a 168-month sentence.


      Gonzalez-Torres asserts that his sentence is substantively unreasonable because
there was insufficient evidence that he dealt drugs while on pretrial release and even

                                          -5-
if he was dealing drugs, the district court placed excessive weight on this factor. We
review a sentence’s substantive reasonableness for an abuse of discretion, which
occurs when a district court “(1) fails to consider a relevant factor that should have
received significant weight; (2) gives significant weight to an improper or irrelevant
factor; or (3) considers only the appropriate factors but in weighing those factors
commits a clear error of judgment.” United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc) (quotations omitted).


       Gonzalez-Torres argues that there was no evidence that he dealt drugs while
on pretrial release because his communications with Murillo-Mora could have related
to purchasing methamphetamine for his own personal use. While it is true that the
Pre-Sentence Investigation Report (“PSR”) did not summarize the content of the
drug-related communications, the PSR also noted that continuing through May of
2015, after Gonzalez-Torres’s arrest and release, “Murillo-Mora arranged the details
of the drug transactions, [and] [Gonzalez-Torres] would distribute the
methamphetamine in various quantities, ranging from a quarter pound to four pounds,
to Murillo-Mora’s customers.” Gonzalez-Torres did not object to these facts in the
PSR. See United States v. Oaks, 606 F.3d 530, 541 (8th Cir. 2010) (“[U]nless a
defendant objects to a specific factual allegation contained in the PSR, the court may
accept that fact as true for sentencing purposes.” (quotation omitted)). Thus, the
district court properly found that Gonzalez-Torres “got right back into the drug trade
after being prosecuted in the Southern District of Iowa.”


       Given these facts, the district court did not abuse its discretion in considering
Gonzalez-Torres’s drug dealing while on pretrial release in the Southern District of
Iowa. The court analyzed this factor alongside the other appropriate § 3553(a)
factors, such as Gonzalez-Torres’s history and characteristics, criminal history, and
substance abuse history. Thus, at bottom, Gonzalez-Torres’s contention is that the
district court weighed the relevant factors differently than he would have. For the

                                          -6-
district court’s sentencing decision to be an abuse of discretion, however, Gonzalez-
Torres “must show more than the fact that the district court disagreed with his view
of what weight ought to be accorded certain sentencing factors.” See United States
v. Townsend, 617 F.3d 991, 995 (8th Cir. 2010). “The district court may give some
factors less weight than a defendant prefers or more to other factors but that alone
does not justify reversal.” United States v. Anderson, 618 F.3d 873, 883 (8th Cir.
2010). Therefore, Gonzalez-Torres failed to show that the district court committed
a clear error of judgment in weighing the appropriate factors. As a result, the district
court did not abuse its discretion in sentencing Gonzalez-Torres to 168 months’
imprisonment. See United States v. Harlan, 815 F.3d 1100, 1107 (8th Cir. 2016)
(“[A] within-Guidelines sentence is presumptively reasonable.” (citation omitted)).


      Richardson also pleaded guilty to conspiracy to distribute methamphetamine.
He qualified as a career offender pursuant to U.S.S.G. § 4B1.1, and the district court
determined that his advisory sentencing guidelines range was 262 to 327 months’
imprisonment. The court then heard arguments for and against a downward variance
and found that the § 3553(a) factors weighed against one. Anticipating possible
amendments to the career-offender provision of the sentencing guidelines, the district
court went on to say:


      I am of the view that in the future there’s going to be a movement to
      curtail or to reduce the individuals that are by definition career
      offenders. So I want to make the record now that if in the future the
      sentencing commission, Department of Justice, Congress finds that
      career offender law changes should be made and they’re made
      retroactive, I would still impose the very same sentence that I’m
      imposing today. And this is the reason: Defendant is a criminal
      recidivist. Defendant is a recidivist drug dealer. Defendant’s criminal
      history is 6 with criminal history points of 17. That’s 3 more than are
      necessary to be criminal history category 6. . . . So regardless of what



                                          -7-
      the Congress or the sentencing commission does on career offender
      guidelines, the sentence would be the same.


The court concluded by sentencing Richardson to 262 months’ imprisonment.
Richardson objected to the district court’s comments, arguing that it was
inappropriate to refuse to apply prospective guideline amendments that were not yet
enacted. The district court denied his objection.


        On appeal, Richardson does not challenge the substantive reasonableness of
his actual sentence. Rather, he claims that prejudging possible guideline amendments
is an abuse of discretion. We are unpersuaded. Because the Sentencing Commission
has yet to enact any changes, the district court’s comments are irrelevant. “We have
no occasion to review whether the district court reasonably could have imposed a
sentence that the court did not impose.” United States v. Beane, 584 F.3d 767, 770
(8th Cir. 2009). We do not “issue advisory opinions whenever a district court muses
about whether a hypothetical sentence not imposed would be sustained on appeal.”
Id. at 769. Indeed, in United States v. Stanton, 604 F. App’x 524, 525 (8th Cir. 2015)
(unpublished), the defendant argued that the district court abused its discretion by
noting that it would have imposed the same mandatory-minimum sentence even if
Congress passed a law reducing the applicable mandatory minimum. We rejected the
challenge because the musings were “irrelevant” given that the defendant admitted
his actual sentence at the mandatory minimum was valid. Id. Accordingly, we also
decline to engage in any speculation regarding stray comments when an actual
sentence is uncontested and thus reject Richardson’s claim.

      For the aforementioned reasons, we affirm the district court on all issues except
as to Murillo-Mora’s allocution claim. We vacate Murillo-Mora’s sentence and
remand the matter to the district court for resentencing following allocution.
                       ______________________________


                                         -8-